Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the balance mentioned in Claim 15, the control device mentioned in Claim 3, and the pressure source with accompanying line mentioned in Claim 13 must be shown or the features canceled from the claims.  No new matter should be entered.  Applicant is respectfully advised that if the drawings are amended in a way to attempt to illustrate what is shown in the noted claims above, careful attention should be paid as to not introduce new matter. It is noted that MPEP 608.02(d) does allow labeled rectangular boxes, which is generic enough to not be considered new matter in most cases.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both the seal and the temperature sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 
Specification
The abstract of the disclosure is objected to because “(Fig. 1)” found at the end of the abstract constitutes a second paragraph.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Page 16 Line 26 and Page 17 Line 21, part number 50 is for both the seal and the temperature sensor, two distinct parts. 
Page 15 Lines 25-28, “contrary to this” was used, but it continued to provide details about the image on the left of Figure 2 
Appropriate correction is required.
Claim Objections
The following claims objected to because of the following informalities:  
Claim 3, “(16)” is not identified with any specific part in, “… in which the dental restoration parts (18) (16) …” Claim 17 is objected to by virtue of its dependency from claim 3.
Claim 8, “cylinder element (40)” should read “cylinder element (42)”
Claim 9, “annular ring element (40)” is misidentified. The Applicant’s specification designates element 40 to a pin.
Claim 7, line 3, please change “the presentation position” to read “the at least one presentation position.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “automatically controlled by a control device” in claim 3, line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the Applicant’s Specification and Drawings do not appear describe what the control device is, structurally; nor is it illustrated in the Drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 7, 17, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “automatically controlled” in claim 3 is an unclear limitation which renders the claim indefinite. The scope of the term “automatically controlled by a control device” cannot be determined by one having ordinary skill in the art because what specific aspects are automatically controlled by a control device in the claim are not clearly defined. 
For the purpose of substantive examination, examiner will consider any automated means for placing or removing the dental restoration parts that substantially read on Claim 3 as being automatically controlled by a control device.
Moreover, as noted above, “automatically controlled by a control device” is to be interpreted under 35 USC 112, sixth paragraph. Since the corresponding structure cannot be determined, it’s unclear how to construe the structure of the claimed “control device.”
For the purpose of examination, any prior art that can be considered a “control device” or equivalent, carrying out the function recited in claim 3, will be deemed readable on this limitation.
Claim 17 is rejected by virtue of its dependency from claim 3.
Claim 7 recites the limitation "the top of the upper wall of the working chamber” in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, examiner will consider any presentation position of a receiving plate that is easily accessible from the top or sides and substantially reads on Claim 7 as being flush with or above the top of the upper wall of the working chamber.
The term "arranged several times on top of one another" in claim 9 is a relative term which renders the claim indefinite.  The term "optionally in the form arranged several times on top of one another" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any element in close proximity with itself and that substantially reads on claim 9 as being arranged several times on top of one another.
The term “optionally annular ring” in claim 9 is an unclear limitation which renders the claim indefinite. The scope of the term “wherein an optionally annular ring element surrounding the working chamber or arranged on the outer circumference thereof” cannot be determined by one having ordinary skill in the art because the extent of the optional limitation in the claim is not clearly defined. 
For the purpose of substantive examination, examiner will consider any element, optionally in the form of an “annular ring”, to have met this limitation. This is opposed to any ring element, which is optionally “annular”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 13, the claimed dental treatment device is required to be “sealed to the outside…” with a “pressure source provided to the working chamber… put under overpressure or under vacuum….” and “the stamp comprises a line which communicates with the pressure source and which line is for evacuating and flooding the working chamber.” Stated another way, the limitations directed to claim 13, appear to require a sealing arrangement, a pressure source, and a line connected to the stamp, all working together in order to put the working chamber under overpressure or under vacuum.
Looking to the Applicant’s Specification filed on 09/23/2019, these features appear to be generally described on pages 11, lines 25-30; and 16, lines 24-30. It is the examiner’s position that there lacks a sufficient written description in these noted areas that are indicative of how the features noted above, i.e. sealing arrangement, pressure source, line connected to stamp, would be configured on the dental treatment device, to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A review of the Applicant’s Drawings does not appear to cure the deficiencies noted in the Applicant’s Specification, directly above.
Moreover, as noted above, “automatically controlled by a control device” recited in claim 3 is to be interpreted under 35 USC 112, sixth paragraph. Since the corresponding structure cannot be identified, there’s a presumption that the disclosure doesn’t reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 is rejected by virtue of dependency from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuhara et al. (EP 0380345 B1), hereinafter Masuhara.

Note: Reference is hereinafter made to attached description of Masuhara.


    PNG
    media_image1.png
    339
    440
    media_image1.png
    Greyscale

EP 0380345 B1
Regarding Claim 1, Masuhara teaches a dental treatment device (Paragraph 1, “present invention relates to … apparatus for light curing of dental light-curing resins”) comprising 
an energy source which is arranged at least partially in or on a working chamber for the treatment of a dental restoration part (Figure 2, the lamp 4 provides energy to the light-curing unit 17 for treating the resin sheet 6, as described in Paragraph 60), 
a stamp which is movable in relation to the dental treatment device and which comprises a receiving plate for dental restoration parts (Paragraph 57-58, height adjuster 16 adjusts the position of the stone cast 7, holding the resin sheet 6, which was originally placed on the bed plate 12), 
wherein the working chamber has a through-opening at the top, into which the receiving plate is at least partially movable (Paragraph 58, the sheet fasteners 10 close off the top opening after the moveable platform is lowered), 
wherein a drive is provided for the transfer of the stamp from at least one working position into at least one presentation position (Paragraph 58, elevator 18 moves the height adjuster 16 into a number of positions. It is understood that the position shown in Figure 2 would be considered the working position, and a more easily accessible position higher in the light-curing unit, while the cover was removed, would be considered the presentation position), and vice versa, and 
wherein a cover is mounted and/or hinged on the dental treatment device, by which cover the through-opening and/or the working chamber is closable (Paragraph 58-59, the sheet fasteners 10 attach the top cover, which the quartz glass board 14 and lamp 4 are attached, to the light-curing unit 17, closing the opening at the top of the light-curing unit 17).  

Regarding Claim 2, Masuhara teaches the dental treatment device according to claim 1,
wherein the stamp with the receiving plate is configured for lifting from bottom to top across the working chamber and is configured for lifting beyond the working chamber (Figure 2, it is understood that the height adjuster 16 moves the bed plate 12 to different positions throughout the light-curing unit. This includes lifting the bed plate 12 from the working position shown in Figure 2 to a more easily accessible position upwards beyond the light-curing unit 17) and lowered through the working chamber (Paragraph 58, the top cover is closed “after a height adjuster 16 was moved by using an elevator 18 in order to adjust the position of the stone cast”. It is understood that the stone cast 7 is lowered to an appropriate working position from a higher presentation position).  

Regarding Claim 4, Masuhara teaches the dental treatment device according to claim 1
Wherein in the presentation position, the stamp closes the through-opening (Figure 2, it is understood that when the height adjuster moves into a more easily accessible position, with the top cover removed, the bed plate 12 would close the opening to the light-curing unit 17). 

Regarding Claim 5, Masuhara teaches the dental treatment device according to claim 1
wherein the cover is coupled (at least thermally) to the stamp and closes the through-opening and/or the working chamber, when lowering the receiving plate into the working position (The cover is at least thermally coupled to the stamp, and also coupled to the stamp in that after the bed plate 12 is lowered into the light-curing unit 17, the cover is then secured manually to the light-curing unit, closing the through-opening. This is a necessary following step, and is therefore coupled due to the order of steps in the light-curing procedure).  

Regarding Claim 7, Masuhara teaches the dental treatment device according to claim 1
wherein the presentation position of the receiving plate is substantially flush with or above the top of the upper wall of the working chamber (Figure 2, it is understood that in the more easily accessible position, the bed plate 12 would be substantially flush with the wall of the light-curing unit 17).  

Regarding Claim 8, Masuhara teaches the dental treatment device according to claim 1
Wherein the working chamber comprises a cylinder element which extends at least partially between the receiving plate and the energy source (Paragraph 59, quarts glass board 14 extends between the bed plate 12 and the lamp 4 and functions as a cylinder element in that it allows for the lamp 4 to be placed outside the light-curing unit, therefore protecting it from damage, as suggested in Paragraph 28).

Regarding Claim 10, Masuhara teaches the dental treatment device according to claim 1
wherein at least a portion of the energy source element is arranged on the upper wall of the working chamber for exposing dental restoration parts from above (Paragraph 28, “Although the lamp may be placed either inside or outside the light-curing unit, it is preferable to place it on the outside”; Therefore, the energy source element, the lamp 4, is located on the upper wall of the light-curing unit 17, and is able to expose the dental restoration part from above, as described in Paragraph 60).  

Regarding Claim 12, Masuhara teaches the dental treatment device according to claim 1
wherein the working chamber, when configured as a firing chamber, in the working position, is changeable in size or in height, in adaptation to the requirements of the dental restoration parts to be treated by vertically moving the stamp with the receiving plate (Paragraph 29, “ The degree of the light curing of the present invention may be controlled by adjusting the distance between the light-curing resin and the light source (e.g. halogen lamp). For this purpose, … the resin may be arranged to be movable”).  

Regarding Claim 14, Masuhara teaches the dental treatment device according to claim 1
wherein the receiving plate has recesses (Paragraph 57, “At first, the resin sheet … 6 was placed on top of the stone cast 7 having the shape of an edentulous jaw, evenly finger-pressed and then set on the bed plate 12” The dental restoration part is received by the recesses of the stone cast 7, which is supported on the bed plate 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masuhara (EP 0380345 B1), in view of Pfaffenbauer (US 4139341 A).
Regarding Claim 6, Masuhara teaches the dental treatment device according to claim 1, wherein the cover is able to be lifted from the through-opening and subsequently is able to be swiveled away or moved away substantially horizontally, vertically or obliquely upwards (Figure 2, it is understood that after the sheet fasteners 10 are removed, the top cover can be manually lifted from the through opening and moved aside), but fails to teach the cover comprises a cover drive.
However, Pfaffenbauer teaches wherein the cover comprises a cover drive (Figure 2 shows the spring cylinder 13 automatically opening the top half).

    PNG
    media_image2.png
    372
    420
    media_image2.png
    Greyscale

US 4139341
Masuhara and Pfaffenbauer are considered to be analogous because they are both in the same field of manufacturing dental prosthetics. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the cover opening mechanism of Pfaffenbauer, consisting of the spring cylinder 13, hinge 4, and electromagnet closure 10, to the device of Masuhara. This would allow the cover of Masuhara’s device, consisting of the gas supply 1, sheet 9, quartz glass board 14, and lamp 4, to be pivotally connected to the light-curing unit. Furthermore, the spring cylinder and electromagnets would work to swivel the cover from the through-opening. This would provide the predictable benefit of being able to automatically open the light-curing unit 17 after the resin 6 is successfully cured, as suggested in Column 2 Lines 39-46 of Pfaffenbauer, “It is especially desirable for the upper part to be held in the closed position in accordance with the invention by means of an electromagnet, because then all that need be done is to shut off the magnet energizing current in order to release the lock and bring about the automatic opening of the kiln. In this case, too, any more or less complicated locking means between the upper and lower parts of the kiln can be dispensed with”.

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuhara in view of Grunenfelder (US 5997293 A), hereinafter Grunenfelder.
Regarding Claim 3, Masuhara teaches the dental treatment device according to claim 1, wherein the stamp can be moved upwards through the through-opening up to a presentation position (Paragraph 58, elevator 18 moves the height adjuster 16 into a number of positions, including a working position shown in Figure 2 and a presentation position, which is a more accessible position after the cover is swiveled away), but fails to teach in which the dental restoration parts, directly or via additional supports, automatically controlled by a control device, are placed on the receiving plate and/or removed from the receiving plate mechanically.
However, Grunenfelder teaches in which the dental restoration parts, directly or via additional supports, automatically controlled by a control device, are placed on the receiving plate and/or removed from the receiving plate mechanically (Column 2 Lines 46-48, “The inventive furnace is characterized by realizing a robot arm for supplying and removing the material to be fired or the fired ceramic material into and out of the firing area” where the robot arm is automatically controlled as described by Column 5 Lines 25-27, “An important feature of the inventive solution is the realization of a program control 36 which controls the motoric actuation of the robot arm 12”).

    PNG
    media_image3.png
    583
    519
    media_image3.png
    Greyscale

US 5997293 A
Masuhara and Grunenfelder are considered to be analogous because they are both in the same field of manufacturing dental prosthetics . Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the known automatic dental part placement apparatus from Grunenfelder to automatically load the dental restoration parts, including the resin 6 and stone 7, onto the bed plate 12 of modified Masuhara as applied to Claim 6. This would provide the predictable result of eliminating human error in placement of the dental restoration part, as suggested by Column 2 Lines 60-62 of Grunenfelder, “Due to the operation of the device with the aid of the robot arm it is possible to ensure always the same and exact positioning of the material”).

Regarding Claim 17, modified Masuhara teaches the dental treatment device according to claim 3, wherein the movement mechanically is with a motor (Column 2 Lines 66-67, “the motorically controlled pivoting of the robot arm”).

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuhara (EP 0380345 A1), in view of the Non-Patent Literature to Labolight Duo (manual attached, “Labolight_Duo” – Published in 01/2016).
Regarding Claim 9, Masuhara teaches the dental treatment device according to Claim 1, but fails to teach wherein an element surrounding the working chamber, serves as an energy source element, and
wherein the energy source element is configured as a light emitting unit.
However, the Labolight Duo teaches wherein an element surrounding the working chamber serves as an energy source element, and
wherein the energy source element is configured as a light emitting unit (Section 3.2.1 Main body, light elements A-10 are the energy source elements that surround the tray A-11).

    PNG
    media_image4.png
    340
    278
    media_image4.png
    Greyscale

Labolight Duo: LED Units A-10 surround Tray A-11 when cover is closed

    PNG
    media_image5.png
    238
    298
    media_image5.png
    Greyscale

Labolight Duo: LED Units A-10
The device of Masuhara and the Labolight Duo are considered to be analogous because they are both in the same field of light curing dental resins. This is further supported by the fact an earlier version of the Labolight Duo, the Labolight LV-I, was used for comparative experiments in Masuhara (Paragraph 63, “The resin sheet … was light-cured for 10 minutes by using LABOLIGHT LV-I”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the existing lamp 4 and quartz glass board 14 configuration found in Masuhara to surround the light-curing unit 17, thereby surrounding the dental resin 6 with light. This would provide the predictable result of reducing the curing time while hardening the dental resin, as suggested by GC America, the manufacturers of the Labolight Duo (“With lights from all directions, the Labolight DUO reduces curing time on coating material (and even makes it harder)” https://www.gcamerica.com/lab/products/Labolight_Duo/ July 27, 2016).	

Regarding Claim 11, Masuhara teaches the dental treatment device according to Claim 1, but fails to teach wherein the working chamber is substantially cylindrical, having a diameter between 42 mm and 120 mm and a height between 22 mm and 100 mm.
However, the Labolight Duo teaches wherein the working chamber is substantially cylindrical, having a diameter between 42 mm and 120 mm and a height between 22 mm and 100 mm

    PNG
    media_image6.png
    257
    321
    media_image6.png
    Greyscale

Labolight Duo: dimensions of the working area
Masuhara and Labolight are considered to be analogous because they are both in the same field of manufacturing dental prosthetics, as mentioned earlier. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light-curing unit 17 of Masuhara to have similar dimensions of the working chamber in the Labolight Duo. This would allow for similar dental workpieces to be light-cured, from individual crowns, bridges, or prosthesis placed on a model, as suggested on Page EN 19-20 of the Labolight Duo Manual.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuhara (EP 0380345 A1), in view of Grünenfelder et al. (US 9733018 B2), hereinafter Grünenfelder.
Regarding Claim 15, Masuhara teaches the dental treatment device according to Claim 1, but fails to teach wherein a balance, onto which dental restoration parts may be placed, is arranged in the working chamber, 
wherein weight measured by the balance after transfer to the dental treatment device is indicated thereon.  
However,  Grünenfelder teaches wherein a balance, onto which dental restoration parts may be placed, is arranged in the working chamber (Column 3 Lines 16-21, “ The invention is not limited to the use of an infrared sensor or a thermal imaging camera for the detection of sizes or weights. For instance, instead, a thermally protected strain gauge can be integrated in the furnace bottom which measures the load of the furnace bottom when dental restoration parts are placed on the furnace bottom. This measure also makes possible to determine the size or the weight of the dental restoration parts to be fired”), 
wherein weight measured by the balance after transfer to the dental treatment device is indicated thereon (Column 4 lines 9-12, “In an advantageous embodiment it is provided that the dental furnace comprises a display device which can display the size and/or the weight of the dental restoration part in units”). 

    PNG
    media_image7.png
    440
    450
    media_image7.png
    Greyscale

US 9733018 B2
Masuhara and Grünenfelder are considered to be analogous because they are both in the same field of manufacturing dental prosthetics. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the common technical means in the art of a strain gauge scale, as suggested by Grünenfelder Column 3 Lines 16-21, to enable the device of Masuhara to measure the weight of the dental restoration part. This would provide the predictable benefit of allowing for existing programs to be selected based on the dental restoration part’s weight, as suggested in Grünenfelder (Column 4 Lines 13-17, “In an advantageous embodiment it is provided that the operating unit comprises an operating panel which enables the setting of a press program or a firing program in units depending on the detected size or the detected weight of the dental restoration part”).

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meislitzer et al. (US 4498866), hereinafter Meislitzer, in view of Zubler (WO 2008006599).

    PNG
    media_image8.png
    399
    369
    media_image8.png
    Greyscale

US 4498866
Regarding Claim 16, Meislitzer teaches A dental treatment device (Column 1 Lines 5-7, “furnace and method … in the dental ceramic field”) comprising 
an energy source which is arranged at least partially in or on a working chamber for the treatment of a dental restoration part (Figure 1, it is understood that heating elements are shown surrounding the firing chamber 2), 
a stamp with a receiving plate for dental restoration parts (Column 2 Lines 45, the sagger platform 3 receives the dental restoration parts) and 
furnace walls, which surround the working chamber (Figure 2, the furnace walls surround the firing chamber 2),
wherein a wall drive is provided for moving the walls from at least one working position into at least one presentation position and vice versa (Column 3 line 56-64, “As may be seen in FIG. 1, the firing chamber 1 is closed with the sagger platform 3. To open the firing chamber, the motor drive 18 is rotated clockwise moving the tooth belt 11' and powering the tappet shoulder 12 to lift tappet 5 and thereby, the firing chamber 1. The firing chamber 1 is lifted in alignment with the stationarily mounted sagger platform 3. The motor drive 18 is stopped to set the position of the firing chamber in its open position.” This would be considered the presentation position, which transitions back to the working position as described in Column 3 Line 65 through Column 4 Line 7, “(18) To lower the firing chamber or top part 1 and close the firing chamber with the sagger platform while maintaining the sagger platform stationary, the motor drive 18 is rotated counterclockwise, moving the tooth belt 11' in the reverse direction and powering the tappet shoulder 12 downwardly. The tappet 5 follows the shoulder 12 down in response to gravity and the firing chamber 1 follows in like manner or if fixedly connected, the two members follow the shoulder 12 in response to gravity. The top part 1 is lowered vertically down over the sagger platform in alignment with it”), but fails to teach 
wherein the working chamber comprises a through-opening at the top, and
wherein a cover is mounted on and/or hinged on the dental treatment device, with which cover the through-opening and/or the working chamber is closable
However, Zubler teaches wherein the working chamber comprises a through-opening at the top (Figure 3, when the cover is in the removed state, a through opening exists at the top of the firing chamber), and
wherein a cover is mounted on and/or hinged on the dental treatment device, with which cover the through-opening and/or the working chamber is closable (Figure 3, the sensor housing cover is mounted to the top of the furnace, thereby closing the through opening on the top of the working chamber).

    PNG
    media_image9.png
    442
    467
    media_image9.png
    Greyscale

WO 2008006599
Meislitzer and Zubler are considered to be analogous because they are both in the same field of heat treating dental prosthetic parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to upgrade the top part 1 of the furnace found in Meislitzer with the combustion chamber 3 found in Zubler. Substituting these known parts would provide the predictable result of allowing for accessory instrumentation to be more easily applied to the device in Meislitzer. This is desirable due to improvement in the precision control of heat-treating parameters; For example, the ability to measure the temperature more precisely by temperature sensor, as suggested by Paragraph 17 of Zubler. 

Regarding Claim 18, modified Meislitzer teaches the dental treatment device according to claim 16, wherein the wall drive comprises a vertical drive (Column 1 Lines 62-63, “A preferred guide element is a pair of spaced apart vertical rods”)
Allowable Subject Matter 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the corresponding objections and/or rejections to the claims are overcome in a way that doesn’t substantively change the scope of the claim in light of how it’s presently recited.
Regarding Claim 13, Masuhara teaches the dental treatment device according to claim 1
wherein the working chamber is sealed to the outside (Paragraph 26, “ A part for fastening the transparent or translucent and flexible sheet may be fitted in the apparatus so as to seal and fasten the edge of the sheet placed inside the light-curing unit”) and 
wherein a pressure source is provided to the working chamber by which the working chamber may be put under overpressure or 

    PNG
    media_image10.png
    514
    617
    media_image10.png
    Greyscale

CN 106322983
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2018048377 A1, Zabulskyj, raising platform with dental part weighing
CN 206875940 U, Guo et al., raising platform, faster sintering
CN 106885469 A, Wang et al., ceramic kiln with adjustable cover for temperature control
CN 206019324 U, Bai et al., raising platform with furnace cover for open position
US 9492253 B2, Rohner et al., swiveling furnace with specialized cooling process
CN 104024779 A, Pokorny, swiveling furnace with specialized opening kinematics
WO 2013068312 A1, Rauh et al., raising platform with specialized cooling process
US 20130029279 A1, Jussel, swiveling furnace with vacuum provisions
EP 2551621 A1, Jussel et al., swiveling furnace, with automatic opening
WO 2012076134 A1, Miller, raising platform with press muffle and ram
WO 2012057829 A2, Maginnis et al., induction coil with susceptor body
DE 202010011110 U1, Dekema Dental, raising platform with horizontal movement
US 20080237211 A1, Jussel, dental furnace with physical variable controls
US 6252202 B1, Zychek, lowering furnace
US 5545875 A, Sternberg et al, dental oven with pressure vessel
DE 4433373 A1, Gagliano, sideways configuration muffle furnace
DE 4303458 C1, Hintenberger, raising platform with top cover
US 4702696 A, Bunza et al, raising platform with vacuum provisions
EP 0091742 A2, Myerson, raising platform with cooling chamber
US 4332553 A, Earle et al., raising platform with vacuum provisions
US 4272670 A, Docx, top opening dental furnace with top cover, no moving platform
US 3441652 A, Eicker, raising platform with preheating chamber
US 1534592 A, Houck, raising platform 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-T 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT JOSEPH WOLFORD/Examiner, Art Unit 4116                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762